Case 2:13-cv-20000-RDP Document 2738 Filed 06/02/21 Page 1 of 8            FILED
                                                                  2021 Jun-02 PM 04:33
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA
Case 2:13-cv-20000-RDP Document 2738 Filed 06/02/21 Page 2 of 8
Case 2:13-cv-20000-RDP Document 2738 Filed 06/02/21 Page 3 of 8
Case 2:13-cv-20000-RDP Document 2738 Filed 06/02/21 Page 4 of 8
Case 2:13-cv-20000-RDP Document 2738 Filed 06/02/21 Page 5 of 8
Case 2:13-cv-20000-RDP Document 2738 Filed 06/02/21 Page 6 of 8
Case 2:13-cv-20000-RDP Document 2738 Filed 06/02/21 Page 7 of 8
Case 2:13-cv-20000-RDP Document 2738 Filed 06/02/21 Page 8 of 8
